                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                           3:19-CR-00080-RJC-DSC


 USA                                        )
                                            )
    v.                                      )        ORDER
                                            )
 AMEERA Q ALI                               )
                                            )
                                            )


         THIS MATTER is before the Court upon motion of the defendant to extend

the deadline for self-reporting to her designated Bureau of Prisons facility for service

of her sentence by 30 days. (Doc. No. 52). The motion recites that the government

does not oppose the defendant’s request.

         For the reasons stated in the defendant’s motion, the Court finds that the

defendant has good cause to extend the deadline.

         IT IS, THEREFORE, ORDERED that the defendant’s motion is GRANTED

and the deadline for self-reporting is extended until February 4, 2021, during which

she shall remain under the previously ordered bond conditions (Doc. No. 40:

Amended Order Setting Conditions of Release).




         Case 3:19-cr-00080-RJC-DSC Document 53 Filed 01/04/21 Page 1 of 2
       The Clerk is directed to certify copies of this Order to the defendant, counsel

for the defendant, the United States Attorney, the United States Probation Office,

and the United States Marshals Service.

 Signed: January 4, 2021




       Case 3:19-cr-00080-RJC-DSC Document 53 Filed 01/04/21 Page 2 of 2
